Citation Nr: 0527245	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  02-06 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a higher initial evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from May 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September and December 2001 rating 
decisions by the Pittsburgh, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In a statement received in March 2004, the veteran reported 
that he has experienced increased symptoms from his erectile 
dysfunction.  This issue is referred to the RO for 
appropriate consideration.


FINDING OF FACT

The veteran's diabetes mellitus is manifested by the need for 
a restricted diet, without regulation of activities or a 
requirement for insulin.


CONCLUSION OF LAW

The criteria for a schedular evaluation greater than 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 7913 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Appellants Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in March 
2001 and April 2002.  The content of the notices fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letters advised the appellant what 
information and evidence was needed to substantiate the 
claim.  The letters also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claim and enough 
information for the RO to request records from the sources 
identified by the appellant.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records and records from other Federal agencies.

Additionally, a supplemental statement of the case in 
September 2004 readjudicated the claim after content-
compliant notice had been provided, and without "taint" 
from prior adjudications.  Therefore, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  
Further, the RO has scheduled the veteran for examination.  
In this case, the examination, which the veteran failed to, 
report to, was scheduled in connection with his appeal from 
the original rating granting service connection.  Based on 
his lack of response and the failed attempt to provide him 
additional examination, the Board has no choice but to 
proceed to decide his appeal based on the evidence of record.  
38 C.F.R. § 3.655.

VA outpatient records dated in October 2001, show that the 
veteran reported that he was receiving private care.  The RO 
sent VA Forms 21-4142 to the veteran, on several occasions, 
in order to help him obtain any private medical records.  The 
veteran failed to return any forms concerning this private 
treatment.  While VA has a statutory duty to assist the 
veteran in developing evidence pertinent to a claim, the 
veteran also has a duty to assist and cooperate with VA in 
developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).   

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

The RO received the veteran's claim for service connection 
for diabetes mellitus in January 2001.

VA outpatient record dated in May 1999, show that the veteran 
was undergoing testing for peripheral neuropathy.  Laboratory 
testing revealed diabetes mellitus. 

A VA examination was conducted in June 2001.  The veteran 
reported that he was diagnosed with diabetes mellitus when 
sugar was discovered in his urine during a routine physician 
visit.  He had not been hospitalized for ketoacidosis or 
hypoglycemic reactions.  He had not received any formal 
dietary instruction, and did not follow any specific ADA diet 
or calory restriction.  He had not had to restrict any 
activities from his normal life since his diagnosis, but he 
did complain of chronic fatigue.  No visual problems had been 
diagnosed but he had occasional diplopia and blurry vision 
that he felt was precipitated by rising too quickly.  He 
complained of numbness and tingling in his feet after sitting 
an extended period of time.  The veteran took Glipizide.  He 
saw his primary care provider every six months, although he 
stated that he had not been given a machine to take his blood 
sugars, nor did his provider check a hemoglobin A1C that he 
is aware of.  He denied any complaints of ani pruritus or 
loss of strength.  

Examination of the extremities revealed no clubbing, cyanosis 
or edema.  The right great toe nail bed was mycotic.  There 
were no fissures or open areas noted.  There was decreased 
sensation in both feet on monofilament examination.  
Neurological examination revealed that he was alert, 
oriented, and nonfocal.  His motor functions were 5/5.  The 
deep tendon reflexes were intact in both the upper and lower 
extremities, plus 1 to 2.  The finger-to-nose reflex was 
intact, as well as the heel to shin.  He was 6-feet-1-inch 
tall and weighed 215 pounds.  The diagnosis included diabetes 
mellitus diagnosed in 1997 when a urologist discovered sugar 
in his urine; and peripheral neuropathy.

Service connection was granted in a September 2001 rating 
action and a 20 percent evaluation was assigned effective in 
July 2001 (which was changed to January 2001).  

The record contains VA outpatient records that date between 
2000 and 2004.  The record shows that in the veteran began 
undergoing regular management of his diabetic medication.  
December 2001 VA outpatient records noted that the veteran 
was referred to the diabetic clinic by a psychiatrist for 
evaluation of his diabetes and to receive a home glucose 
monitoring kit.  He reported that he was diagnosed with 
diabetes a couple of years previously.  At that time, he had 
a urinary tract infection, and while they were testing his 
urine sample, they noted that he had glucose in his urine.  
Subsequently, diabetes mellitus was diagnosed.  He was placed 
on Glipizide.  He has been stable on this dose since the 
initiation of treatment.  He did not monitor his glucose 
levels.  It was noted that he saw a private physician who 
checked his laboratory results approximately every six 
months.  He denied having any symptomatology of hypoglycemia, 
chest pain, claudication, or kidney problems.  He admitted to 
peripheral neuropathy since 1997 that he felt was secondary 
to exposure to Agent Orange.  He reported that he saw his eye 
doctor three weeks previously and was negative for diabetic 
retinopathy.  It was noted that the veteran had laboratory 
work done in June 2001 that showed a hemoglobin A1C of 6.3 
and creatinine of 1.1.  The urine microalbumin was negative.  
There was no record of a lipid profile.  It was noted that a 
hemoglobin A1C was repeated, which was 5.8.  In reporting a 
diagnostic impression the physician noted that the veteran 
had non insulin-requiring diabetes.  He was to continue on 
his Glipizide.  The next day he was given a home glucose 
monitoring kit and instructed on how to correctly check his 
blood sugars.

An examination was conducted in January 2002.  It was noted 
that the veteran's weight was to 227 pounds, which was up 7 
pounds over the holidays since he was seen in the diabetes 
clinic.  He was approximately 10 pounds over the 15 percent 
allowance.  It was reported that the veteran had been 
diabetic for a little over a year dating to 2001.  His 
hemoglobin A1C on June 2001 was 6.3, it was 5.8 that day.  It 
was noted that he was seen in December 2001 in the diabetic 
clinic.  His foot pulses were good, 2 plus throughout.  His 
sensation was decreased and he had a history of peripheral 
neuropathy dating back as far as 1997.  It was noted that he 
was on therapy for hyperlipidemia.  He had a recent eye 
examination that was essentially negative.  The veteran's 
creatinine level recently was 1.1 and the microalbumin in the 
urine was negative.  The physical examination was considered 
unremarkable.  He was ordered to continue Glipizide 5 
milligrams daily, Simvastatin 40 milligrams daily, and 
Dilantin 400 milligrams daily.  He was advised to return in 
four months for general medical follow up.

VA examinations were conducted in February 2002.  Peripheral 
neuropathy was diagnosed secondary to diabetes mellitus.  
However, on ophthalmology examination, diabetic retinopathy 
was not found.   

VA examination was conducted in May 2002.  Erectile 
dysfunction secondary to diabetes was diagnosed.  A rating 
action in October 2002 granted service connection for 
bilateral peripheral neuropathy of the upper extremities, 
erectile dysfunction, and special monthly compensation for 
the loss of use of a creative organ.  

VA outpatient records dated in March 2003 show that his 
weight was 224 pounds.  It was noted that the veteran's 
hemoglobin A1C on an October 17 visit was 6.8 which was 
considered fine.  However, on February 10, it was 11.  The 
veteran also noted that his blood sugars were running a 
little high in the morning, in the 300 to 400 range.  He 
doubled his Glipizide and his hemoglobin A1C that day was 
10.5.  The physician added the medication Metformin to his 
regime.  The examiner commented that he should return in 
three months for a medical follow up for his diabetes which 
was at that time fully controlled.  It was not clear why it 
had deteriorated in the last six months possibly that he was 
running out of endogenous insulin.  It was noted that 
Metformin and Glipizide would enable him to better control 
his glucose levels.  

In May 2003, the veteran was seen with a provisional 
diagnosis of rule out transient ischemic attacks.  It was 
noted that his medication had been increased for his diabetic 
condition.  He was reminded to remain compliant to his 
dietary guidelines as a previous hemoglobin A1C of 10.5 
suggests a greater variation in his blood sugar than what he 
had previously reported.  

In August 2003 it was noted that his medications included 
Glucophage and Glucotrol.  The veteran did not have a glucose 
log book; however, he reported that his glucose level 
running-fasting was 87-180 and higher in the evening as high 
as 210.  The veteran reported no previous nutrition 
intervention.  The basic physiological principles of diabetes 
mellitus, medications, and macronutrient balance were 
explained.  The veteran displayed verbal understanding and 
identified that his most significant problems at that point 
was with portion control of his food intake.  The examiner 
anticipated that his compliance would be good.  The goals 
were to reduce his hemoglobin A1C to less than 7.  He was 
told to document glucose testing and to attend to a diet of 
60 grams of carbohydrates per meal with a protein intake and 
portion control.  

In January 2004, the veteran was seen in regard to his 
diabetic condition.  He had a glucose log book and reported 
glucose levels running-fasting less than 130 and was checking 
post prandial levels 1 to 2  hours after a meal which was 
logging approximately 200.  It was suggested that the veteran 
check glucose levels, fasting, before lunch, dinner, and 
bedtime.  The laboratory results showed that his hemoglobin 
A1C in October 2003 was 6.2 percent indicating adequate 
control.  The veteran reported the biggest change from a 
nutritional standpoint was in portion control.  His basic 
understanding of the logical principles of diabetes mellitus, 
medications, and macronutrient balance were reviewed.  The 
examiner indicated that there was no need for further 
intervention and he would be followed up as needed per 
suggestion of his physician.

A VA examination was scheduled for the veteran in August 
2004, however, he failed to report the examination.  

Criteria and Analysis

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (Schedule), codified in C.F.R. Part 4.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

The diabetes mellitus is currently evaluated as 20 percent 
disabling under 38 C.F.R. § 4.87a, Diagnostic Code 7913.  
Diabetes mellitus is evaluated as 100 percent disabling when 
it requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalization per year, or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength, or complications that would be 
compensable if separately evaluated.  A disability that 
requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalization per year, or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, is rated as 60 percent disabling.  A disability 
that requires insulin, restricted diet, and regulation of 
activities is evaluated as 40 percent disabling.  Disability 
from diabetes mellitus requiring insulin or a restricted diet 
or oral hypoglycemic agent and restricted diet is rated 20 
percent.  A note further states that compensable 
complications of diabetes are to be separately rated unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.

The Board notes that the rating criteria provide the current 
20 percent evaluation where insulin and restricted diet are 
required.  While the evidence of record does demonstrate that 
the veteran's diabetes mellitus requires a restricted diet, 
this evidence does not show that he required insulin or 
careful regulation of activities.  At the beginning of the 
rating criteria, it is explained that regulation of 
activities means "avoidance of strenuous occupational and 
recreational activities."  There is no evidence in the VA or 
private clinical records, or the examination reports, that 
any physician has recommended avoidance of strenuous 
occupational and recreational activities.  Although it is 
generally not necessary to meet all of the rating criteria 
for a higher rating, see 38 C.F.R. § 4.21, the regulation of 
activities is the primary characteristic distinguishing the 
higher rating in this case.  

Moreover, the evidence does not show ketoacidosis or 
hypoglycemic reactions.  The veteran reports being on a 
restricted diet.  In the absence of regulation of the 
veteran's activities due to the disease, or an insulin 
requirement, the Board finds that the criteria for the higher 
rating are not met.  Accordingly, the preponderance of the 
evidence is against a 40 percent rating under the rating 
criteria.

ORDER

An evaluation in excess of 20 percent for diabetes mellitus 
is denied.


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


